UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4265



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTHONY LAMB,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:02-cr-00058-RGD)


Submitted: October 17, 2006                 Decided: October 19, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Acting Federal Public Defender, Walter B.
Dalton, Assistant Federal Public Defender, Norfolk, Virginia, for
Appellant.   Scott Walker Putney, OFFICE OF THE UNITED STATES
ATTORNEY, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Anthony   Lamb    appeals       his    twenty-month         term    of

imprisonment      imposed    after    the     district     court    revoked      his

supervised     release.      Lamb’s       attorney   has   filed    a   brief     in

accordance with Anders v. California, 386 U.S. 739 (1967), raising

the argument that the sentence was not reasonable, but stating that

he finds no meritorious grounds for appeal. The Government did not

file an answering brief, and although advised of his right to do

so, Lamb did not file a pro se supplemental brief.

              In accordance with Anders, we have reviewed the record in

this   case    and   have   found    no    meritorious     issues   for    appeal.

Pursuant to United States v. Crudup, ___ F.3d ___, ___, 2006 WL

2243586, at *3 (4th Cir. Aug. 7, 2006), revocation sentences are

reviewed to determine whether they are “plainly unreasonable” with

regard to the 18 U.S.C. § 3553(a) (2000) factors applicable to

these sentences.        We find that Lamb’s sentence is not plainly

unreasonable because the district court sentenced Lamb within the

statutory maximum and sufficiently stated a proper basis for its

conclusion that Lamb should be sentenced to a lengthier sentence

than one within the advisory range.             We therefore affirm Lamb’s

conviction and sentence.       This court requires that counsel inform

Lamb, in writing, of the right to petition the Supreme Court of the

United States for further review. If Lamb requests that a petition

be filed, but counsel believes that such a petition would be


                                      - 2 -
frivolous, then counsel may move in this court for leave to

withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on Lamb.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                                - 3 -